Case 1:20-cr-00224-RBJ Document 13-7 Filed 10/27/20 USDC Colorado Page 1 of 1

Nicholas Bierman
1255 19% Street Denver, Co 80202
402-640-9320

Bierman_13@hotmail.com

October 6%, 2020

To whom it may concern,

| have known Kole Milner in a variety of capacities for the past 3 years. He has shown a great ability to
be a very loyal, hardworking individual with high character.

Kole is efficient, detail-oriented, and extremely competent. He often successfully finishes a task well
before the deadline. He is extremely organized, and his moral code is very high.

In particular, Kole has helped me with a variety of tasks including the following. Helped me with work
tasks to find new ways to connect with customers. He has also been willing to lend a hand whenever |
need the assistance. | have many people | call close friends, but Kole stands at the top as far as loyalty
and morals are concerned. If | need to call someone for help, | know Kole will answer. | understand Kole
has made some poor decisions in his recent life; but in my opinion he has shown remorse for his
decisions and is willing to do whatever is necessary to clear his name. There are few people in this world
you can count on such as Kole Milner.

In summary, | highly back Kole and his moral code. | cannot comment much on his legal situation as |
don’t know all of the details, however | can say that Kole IMO wants to be a productive member of
society for the greater good of all people.

If you have any questions, please do not hesitate to contact me.

Sincerely,

Nicholas Bierman
